Notice of Pre-AIA  or AIA  Status
This Office action is in response to the amendment filed 4/08/22.  Claims 1-18 are pending. The present application is being examined under the pre-AIA  first to invent provisions.   Note that claims 3 and 5-10 have been previously withdrawn from consideration for being directed to a non-elected embodiment.  All future responses MUST include the proper claim identifier of (Withdrawn) or will be they will be held as non-compliant.

Claim 14 is objected to because of the following informalities:  “the narrow edge” lacks antecedent basis.  Appropriate correction is required.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4 and 12-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent 4,378,137 to Gibson et al.
Gibson provides a composed element provided as an article of furniture comprised of a number of constructional parts including exterior top and bottom panels 11, exterior side panels 13, intermediate panel 15 and a rear wall formed of two rear parts 20.  Attachment pieces 46 are provided between narrow edges of the rear parts 20 which cooperate with/engage the narrow edge of intermediate divider panel 15.  See Figures 3 and 6.
With respect to claims 4 and 15, nuts 47 form a “stop-forming part”/”flange” which “cooperates with” the rear side of the rear parts.
With respect to claim 13, the divide panel 15 is considered to meet the limitation of a partition wall.
With respect to claim 16, rods 46 are threaded [col.2, line 62].
With respect to claim 17, divider panel 15 is rabbeted to provide recess for the attachment rods 46.

Claims 1, 2, 4 and 12-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent 4,621,877 to Boudreau et al.
Bourdreau provides a composed element in the form of a cabinet [fig. 1] having a number of constructional parts including exterior panels 11, an intermediate divider/partition panel 25 and parts 21/23 which form a rear wall.  An attachment piece 45 is provided between the rear parts and cooperates with the intermediate panel as shown in Figs. 3-4.  
With respect to claim 2, part 45 is considered engaged with panel 25 as it is moved into an operation position..
With respect to claims 4 and 15, Top all of piece 45 is considered to meet the limitation of “stop-forming part”/”flange”.
With respect to claim 12, a cabinet for a television set [col. 2, line 18] is considered a piece of furniture.



Claims 1, 2, 4, 11-16 and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent 3,905,169 to Gallo.
Gallo provides a composed element in the form of mausoleum 20 having top, bottom and sides forming exterior panels and horizontal 21 and vertical 22 intermediate panels forming partitions.  Exterior panels 30/35 for a wall.  While Gallo refers to this as the front they are considered to meet the limitation of “rear” of the claims as front and rear nomenclature is relative.  Brackets 40 are provided at the intermediate panels and include ledges and shoulders 43-45 forming spacers and an internally threaded bore or “bush” 42a for receiving threaded attachment screw 29.  Rosettes 28 are considered to meet the limitation of a “stop-forming part” [cl. 4] and “flange” cl. 15].  
The recitation a piece of furniture claim 12 is not limiting because it does not provide any distinct definition of any of the claimed invention’s limitations. The mausoleum is considered to meet a piece of furniture as it has all of the claimed structure.

Claims 1, 2, 12-14, 16 and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent 5,577,357 to Civelli.
Civelli provides a composed element in the form of a wall 24 [Fig. 6] having top, bottom and side studs forming exterior panels and intermediate studs 24 forming partitions.  The framing studs are considered of meet the limitation of “panels”. Exterior panels 14/15 form a rear a wall.   Attachment strips 4 are screwed 26 into the narrow edge intermediate panels 24
The recitation a piece of furniture claim 12 is not limiting because it does not provide any distinct definition of any of the claimed invention’s limitations. The mausoleum is considered to meet a piece of furniture as it has all of the claimed structure.

Applicant’s arguments, filed 4/08/22 with respect to the double patenting rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
The argument Nakagawa ‘806 fails to teach an attachment piece located between at least two rear wall parts is persuasive. Therefore, the rejections under Nakagawa are withdrawn. 
The argument that Winter ‘612 fails to teach a rear wall with two or more parts is not persuasive as col.3, line 62 references wall panels (plural).  However, Winter fails to provide an attachment piece located between at least two rear wall parts. Therefore, the rejections under Winter are withdrawn. 
The arguments with respect to Lechman ‘564 are persuasive and the rejections are withdrawn.
 	However, upon further consideration of the amended claim set, new grounds of rejection have been made as noted above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/Primary Examiner, Art Unit 3636